United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 28, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-10189
                           Summary Calendar


MICHAEL WAYNE SCOTT,

                                      Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Clements Unit
Amarillo Texas; JOSEPH K. PRICE, Warden Clements Unit;
HERMAN WESTON, JR., Assistant Warden Clements Unit;
FRANK D. POHLMEIER, Major Clements Unit,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:02-CV-281
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Wayne Scott, Texas prisoner # 683064, seeks to

appeal in forma pauperis (IFP) the dismissal of his civil rights

complaint under the “three strikes” provision of 28 U.S.C.

§ 1915(g).     Scott does not challenge the district court’s

determination that, on at least three prior occasions while

incarcerated, he has brought an action or appeal in a United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10189
                                 -2-

States court that has been dismissed as frivolous and/or for

failure to state a claim.   Instead, he argues that he falls

within the “imminent danger” exception of 28 U.S.C. § 1915(g).

     A review of the record and Scott’s appellate brief reveals

that he has failed to establish that he was “under imminent

danger of serious physical injury” at the time that he filed his

notice of appeal IFP.   See 28 U.S.C. § 1915(g); Baños v. O’Guin,

144 F.3d 883, 885 (5th Cir. 1998).    Accordingly, his IFP status

is decertified, all outstanding motions are denied, and his

appeal is dismissed.    See id.   Should Scott wish to reinstate his

appeal, he has 30 days from the date of this opinion to pay the

full appellate filing fee to the clerk of the district court.

See id.

     IFP DECERTIFIED.   ALL OUTSTANDING MOTIONS DENIED.   APPEAL

DISMISSED.